Citation Nr: 0841917	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to VA burial benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.  He died in June 2006.  The appellant is the 
veteran's adult child.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In September 2007, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In a writing received by VA in December 2006, the appellant 
stated "[t]his is my formal request for entitlement to 
compensation due to negligence on the part of the VA 
hospital."  This appears to be a claim for benefits under 
the provisions of 38 U.S.C.A. § 1151, and is not self 
limiting to burial benefits.  The record is absent for a 
statement from the appellant indicating that she does not 
wish to pursue that claim.  This matter is referred to the RO 
for appropriate action.  

As explained below, burial benefits are not available under 
§ 1151.  Hence, the Board does not err by deciding the issue 
perfected on appeal, irrespective of any claim that may be 
pending for benefits under that statute.  




FINDING OF FACT

The veteran died from a nonservice-connected condition in 
June 2006 while hospitalized at a non-VA facility and not 
under authority of 38 U.S.C.A. § 1703; at the time of his 
death the veteran was not in receipt of and had no claim 
pending for VA compensation or pension; he was not discharged 
from service due to disability, and he did not serve during a 
period of war.  


CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.1600 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  In this case, the facts pertinent to 
applicable law are not in dispute.  Because here the law, 
rather than the evidence, is dispositive, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Of record is a certificate of death documenting that the 
veteran died in June 2006 at Innovis Hospital, a non-VA 
medical facility.  Cause of death is listed as brainstem 
infarction due to hypertension.  In July 2006, the appellant, 
who is the adult child of the veteran, filed an application 
for VA burial benefits under 38 U.S.C.A. Chapter 23.  She has 
asserted that her funds were used to pay burial expenses.  An 
itemized bill dated in July 2006 shows that part of the 
expenses were paid for by the appellant.  

Pursuant to applicable law and regulation, burial expenses 
incurred with respect to a deceased veteran are payable, 
within limits set by law, where the veteran died of a 
service- connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).  Service connection was not established for any 
disability during the veteran's lifetime.  Therefore 38 
U.S.C.A. § 2307 and the implementing regulatory provision, 38 
C.F.R. § 3.1600(a), are not for application.  

If a veteran dies of nonservice-connected causes, as in this 
case, entitlement to a burial allowance is based upon the 
following conditions: (1) at the time of death, the veteran 
was in receipt of pension or compensation; or, (2) the 
veteran had an original or reopened claim for either benefit 
pending at the time of death and in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of the veteran's death to show entitlement; or, (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a State.  38 
U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

The claims file is absent for evidence that the veteran was 
in receipt of pension or compensation at the time of his 
death, that he had an original or reopened claim for either 
benefit pending at the time of his death, that he was 
discharged from service for a disability incurred or 
aggravated in the line of duty, or that he served during a 
period of any war.  Nor does the appellant contend that any 
of these conditions are present.  Therefore, 38 U.S.C.A. § 
2302(a) and the implementing regulatory provision, 38 C.F.R. 
§ 3.1600(b), are not for application.  

Pursuant to 38 U.S.C.A. § 2303, as implemented by 38 C.F.R. § 
3.1600(c), if a veteran dies while properly hospitalized by 
VA, there is a payable an allowance for internment and 
burial.  38 C.F.R. § 3.1600(c) defines 'hospitalized by VA', 
in pertinent part, as admission to a VA facility for hospital 
care, or admission or transfer to a non-VA facility for care 
under the authority of 38 U.S.C.A. § 1703.  In this case, the 
death certificate shows that the veteran died at Innovis 
Hospital, which is not a VA facility, and the care received 
at Innovis Hospital was not provided under authority of 
38 U.S.C.A. § 1703.  Therefore, under the plain and 
unambiguous language of the regulation and statute 
38 U.S.C.A. § 2303 and 38 C.F.R. § 3.1600(c) are not for 
application.  

In her August 2006 notice of disagreement and in a December 
2006 statement, the appellant argued that 38 U.S.C.A. § 2303 
and 38 C.F.R. § 3.1600(c) should be applicable under a theory 
that if the veteran had not been discharged from a VA medical 
facility eight days prior to his death, or alternatively, had 
been readmitted to a VA medical facility prior to his death, 
he would have died in a VA facility, entitling the appellant 
to a VA burial allowance.  This statement is construed by the 
Board as a claim based on a theory of entitlement under 
38 U.S.C.A. § 1151, which provides for compensation for 
additional disability or death arising out of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination. 

During the September 2007 hearing before the undersigned, the 
appellant's representative stated "VA has a moral obligation 
to reimburse her the plot and burial allowance in the amount 
of $600 due to their negligence."  Hearing transcript at 3.  
The Board construes this as a claim based not only in § 1151 
but also in equity.  

In order to understand the theories proposed by the 
appellant, it is necessary to summarize certain events 
occurring just before the veteran's death.  VA treatment 
records show that the veteran was hospitalized at a VA 
facility from June 7, 2006 to June 14, 2006 for treatment 
following a cerebrovascular accident.  Discharge instructions 
are dated June 14, 2006 at approximately noon.  

A VA telephone contact note, signed by a physician at 
approximately eight o'clock P.M. on June 14, 2006, documents 
that the veteran was discharged earlier that day following an 
admission for an ischemic cerebrovascular accident.  This VA 
physician stated that Dr. "P.J." called from Jamestown 
Hospital where the veteran was brought after sudden onset of 
left arm and leg weakness.  The VA physician discussed with 
Dr. P.J. the limited bed availability at the VA facility.  

July 14, 2006 emergency room notes from Jamestown Hospital 
confirm the facts stated in the VA telephone contact note.  
These notes document the veteran's arrival at the Jamestown 
Hospital emergency room at approximately six o'clock P.M. and 
later transfer to Innovis Hospital.  Treatment notes from 
Innovis Hospital document the veteran's death eight days 
later due to brainstem infarct.

The appellant's argument for application of 38 U.S.C.A. 
§ 2303 and 38 C.F.R. § 3.1600(c) is unavailing.  Her argument 
is one based in negligence.  The Board does not here make any 
determination as to whether VA was at fault in either his 
treatment at the VA facility that ended on June 14, 2006, the 
information provided to Jamestown Hospital on that date, or 
any other action or omission by VA.  Even if the appellant 
were to demonstrate such fault, the outcome of this decision 
would be unaffected.  The regulatory and statutory language 
is clear; there is simply no provision for granting the 
benefit sought based on a finding of fault on the part of VA.  
Absent satisfaction of the criteria under one of the 
enumerated bases for granting the benefit sought, the claim 
must be denied.  

As referred to in the Introduction to this decision, the 
appellant has raised the issue of burial benefits under the 
provisions of 38 U.S.C.A. § 1151.  That statutory provision 
provides that compensation under Chapter 11 and dependency 
and indemnity compensation under Chapter 13 of Title 38 of 
the U.S. Code shall be awarded for a qualifying additional 
disability or qualifying death of a veteran in the same 
manner as if such additional disability were service-
connected.  Compensation under § 1151 is awarded by a 
sufficient showing of actual causation of the death or 
disability by hospital care, medical or surgical treatment, 
or examination furnished by VA and a sufficient showing of 
proximate cause of the disability or death due to either 
fault on the part of VA or by an event that was not 
reasonably foreseeable.  

However, in Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that 38 U.S.C.A. § 1151 does not create entitlement to 
benefits under 38 U.S.C.A. Chapter 23.  In Kilpatrick v. 
Principi, 16 Vet. App. 1 (2002) the Court discussed the Mintz 
decision and left that decision undisturbed while holding 
that Title 38, Chapter 21 benefits were available to § 1151 
beneficiaries and that the Secretary should determine in the 
first instance the extent to which § 1151 recipients were 
entitled to Chapter 39 benefits.  

Mintz and Kilpatrick were decided prior to the most recent 
revision of § 1151 in December 2004.  That revision added 
language that a qualifying additional disability shall be 
treated in the same manner as if it were a service-connected 
disability for purposes of Chapter 21, related to specially 
adapted housing, and Chapter 39, relating to automobiles and 
adaptive equipment.  The specific inclusion of benefits under 
Chapter 21 and Chapter 39 without inclusion of benefits under 
Chapter 23, clearly shows that Congress did not intend for 
Chapter 23 benefits to be available to § 1151 beneficiaries.  

As mentioned above, the appellant's representative has 
presented an argument grounded in equity.  VA is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  This case has been 
properly decided based on application of the law to the 
pertinent facts.  

Because the statutory and regulatory requirements for 
entitlement to burial benefits, to include benefits for 
funeral, plot, and internment expenses, have not been met, 
the appeal must be denied.  There is no evidence in this case 
favorable to the appellant's claim and therefore, the 
'benefit-of- the-doubt rule' is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  


ORDER

The appeal is denied.  



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


